Order filed October 26, 2018




                                  In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-18-00839-CV
                             ____________

                IN THE INTEREST OF Z.Z.A-S., A CHILD


                  On Appeal from the 315th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2017-00529J

                                ____________

                           NO. 14-18-00840-CV
                             ____________

         IN THE INTEREST OF Z.A.A.-S-T. AKA Z.T, A CHILD


                  On Appeal from the 315th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2017-04990J


                                 ORDER
       These are accelerated appeals from judgments in parental termination appeals.
Appellant’s brief in each appeal was due October 25, 2018. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Therefore, we order appellant’s appointed counsel, William Thursland, to
file appellant’s brief no later than November 6, 2018. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in contempt
of court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                     PER CURIAM




                                            2